1.0	SUMMARY	3
2.0	REASON FOR REISSUE	3
3.0	RESPONSE TO ARGUMENTS	4
3.1	Rejections - 35 U.S.C. § 251	4
3.1.1	Declaration not signed by Inventor	4
3.1.2	Original Patent Requirement	5
4.0	CLAIM REJECTIONS 35 U.S.C. 251	5
5.0	ALLOWABLE SUBJECT MATTER	6
6.0	CONCLUSION	8
6.1	ACTION IS MADE FINAL	8


DETAILED ACTION
1.0	SUMMARY

This office action is for the examination of reissue application 14/181,299 filed 2/14/2014 of US Patent Number US 8,115,887 B2 issued to Cho et al. February, 14, 2012, and responsive to amendment after non-final rejection filed on 5/18/2021 which is in response to the non-final rejection mailed 2/18/2021.
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Claims 1-12, and 22-25 are pending.
Claims 1, 3, 4, 6-8, 10-12, and 25 have been amended in the amendment filed on 5/18/2021.
Claims 13-20 were previously cancelled by Applicant in the amendment filed 9/8/2015.
Claim 21 and 26 were previously cancelled by Applicant in the amendment filed on 8/11/2020. 
Claims 1-12, and 22-25 are rejected in this office action.
2.0	REASON FOR REISSUE

	By reason of the patentee claiming more or less that he had the right to claim in the patent. Applicant submits, the original claim 1 of the ‘887 patent recites, “a backlight module having at least one light emitting diode (LED) light source,” which is unnecessarily narrowing. 

3.0	RESPONSE TO ARGUMENTS

3.1	Rejections - 35 U.S.C. § 251

3.1.1	Declaration not signed by Inventor
In response to the rejection of claims 1-12 and 22-25 rejected under 35 U.S.C. § 251 as being based upon a defective reissue declaration, Applicant submits a Reissue Declaration by the Assignee (Form PTO/SB/52) and respectfully requests the Examiner to withdraw the rejections.(Remarks, page 10).
The Reissue Declaration filed 5/18/2021 is defective because the Reissue application does seek to enlarge the scope of the claims of the original patent and must be signed by inventor as required by 37 C.F.R. 1.175.
37 C.F.R. 1.175 Inventor's oath or declaration for a reissue application.
(c) The inventor, or each individual who is a joint inventor of a claimed invention, in a reissue application must execute an oath or declaration for the reissue application, except as provided for in § 1.64, and except that the inventor's oath or declaration for a reissue application may be signed by the assignee of the entire interest if:
(1) The application does not seek to enlarge the scope of the claims of the original patent; or

3.1.2	Original Patent Requirement
In response to rejection of claims 1-12 and 22-25 are rejected 35 U.S.C. § 251 as being in violation of the original patent requirement for the omission of at least light emitting diode (LED) light source in independent claim 1, therefore do not satisfy the “original patent” requirement, Applicant has added the limitation “light emitting diode (LED) light source” in each of the independent claims 1, 6, 8, and 25 to overcome this rejection.
Although, Applicant has overcome the above rejection under 35 U.S.C. § 251 for violation of the original patent requirement, claims 1-12 and 22-25 are further rejected under 35 U.S.C. § 251 for lack of an error being corrected in this reissue application.
4.0	CLAIM REJECTIONS 35 U.S.C. 251
Claims 1-12 and 22-25 are rejected under 35 U.S.C. 251 for defective reissue oath/declaration filed with this application.
The reissue oath/declaration filed with this application is defective because,
(a) 	Declaration not signed by Inventor. (See discussion above in Section 3.1.1).
(b)	Lack of an error being corrected in this reissue application. (See discussion above in Section 3.1.2). The error which is relied upon to support the reissue application is no longer being relied upon as the basis for reissue, the applicant must identify an error being relied upon as the basis for reissue. See 37 CFR 1.175 (d) and MPEP § 1414).
37 C.F.R. 1.175 Inventor's oath or declaration for a reissue application.

Previously identified error, “a backlight module having at least one light emitting diode (LED) light source,” wherein the inclusion of light emitting diode (LED) light source is unnecessarily narrowing, is no longer relied upon because a light emitting diode (LED) light source has been added in each of the independent claims 1, 6, 8, and 25 in the amendment filed 5/18/2021.
In view of the above, Applicant is required to submit a Declaration signed by Inventor and identify a new error as the basis for reissue. 
5.0	ALLOWABLE SUBJECT MATTER

Claims 1-12 and 22-25 would be allowable if Applicant overcome the rejection(s) under 35 U.S.C. § 251 set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding independent claims 1, 6, 8 and 25, the prior art on record does not disclose or fairly suggest, 
“a frame-shaped connecting bracket disposed between the front housing and the rear housing”; and 
“a driving circuit board connected to the liquid crystal panel through a flexible board and disposed between the connecting bracket and the front housing,” 
in combination with remaining claims limitations. (See ‘887 Patent, Fig. 4 annotated by the Examiner and col. 5, line 64 to col. 6 line 5). Specifically, the ‘887 Patent teaches the 

    PNG
    media_image1.png
    597
    647
    media_image1.png
    Greyscale

‘887 patent: Fig. 4 annotated by Examiner. 
 
The closest prior art on record, Sakurai et al. (US 2005/009052), disclosed liquid crystal panel assembly (100), comprising backlight module arranged adjacent to the liquid crystal panel, and the backlight module has light guide plate 2, a light source (LED 6a) arranged at an end of the light guide plate 2 configured to irradiate light in a lateral direction of the light guide plate 2 (Fig. 2). While Sakurai et al. (US 2005/009052) disclosed housing (4, 1, 7) arranged to be in contact with circuit board (FPC 6) of the light source (LEDs are formed on the FPC 6) (Fig. 1a, 1b) so that heat is transmitted from the circuit board to the housing, Sakurai et al. (US 2005/009052) fails to disclose “a frame-shaped connecting bracket disposed between the front housing and the rear housing.” Additionally, there is no teaching or suggestion that the flexible Sakurai et al. (US 2005/009052), (see Sakurai at ¶ 42) is "connected to the liquid crystal panel through a flexible board and disposed between the connecting bracket and the front housing," as recited in each of the independent claims 1, 6, 8, and 25 as amended. Instead, Sakurai disclosed, "end of the FPC 6 is bent to be upright and is connected to the liquid crystal display panel 3.” (See Sakurai at ¶ 42, 48 and Figs. 1, 2, 4).
Kuo (US 2005/0117319) was combined with Sakurai et al. (US 2005/009052) for teaching light source device for liquid crystal panel comprising plurality of light emitting diode (LED) light sources 30 arranged at an end of the light guide plate 5 configured to irradiate light in a lateral direction of the light guide plate 5 [0019] (Fig. 5, 6).  Kuo (US 2005/0117319) also does not disclose, “a frame-shaped connecting bracket disposed between the front housing and the rear housing;” and “a driving circuit board connected to the liquid crystal panel through a flexible board and disposed between the connecting bracket and the front housing,” as recited in in each of the independent claims 1, 6, 8, and 25 as amended. 
Additionally, Sakurai et al. (US 2005/0213924), Tucker (US 6,813,853 B1) and Uehara et al. (US 5,659,376) does not disclose, “frame-shaped connecting bracket disposed between the front housing and the rear housing”; and “a driving circuit board connected to the liquid crystal panel through a flexible board and disposed between the connecting bracket and the front housing,” as recited in in each of the independent claims 1, 6, 8, and 25 as amended. 
6.0	CONCLUSION
6.1	ACTION IS MADE FINAL
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJAN K DEB whose telephone number is (571)272-2228.  The examiner can normally be reached on M-F 9:00AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on 571-272-2227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANJAN K DEB/            Primary Examiner, Art Unit 3992                                                                                                                                                                                            
Conferees:
/FRED O FERRIS III/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                       /HETUL B PATEL/Supervisory Patent Examiner, Art Unit 3992